United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2766
                                  ___________

Yvonne A. Dockery,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the Western
                                       * District of Arkansas.
Dr. Stacy Leonard; R. N. Lynn;         *
Wadley Regional Medical Center,        *      [UNPUBLISHED]
and all delivery room personnel that   *
worked in my room on Sept. 8th and     *
Sept. 9th, 1999,                       *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: August 29, 2002
                             Filed: September 27, 2002
                                  ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Yvonne A. Dockery appeals the District Court’s dismissal of her medical
malpractice action with prejudice as a sanction for her failure to obey an order
compelling discovery. We remand to the District Court for further proceedings.

      Dockery brought her pro se lawsuit on September 8, 2000. On November 1,
the physician and medical center defendants (defendants) propounded interrogatories
and requests for production to Dockery, and on February 20, 2001, they moved for
an order compelling her response to discovery. The District Court granted
defendants’ motion and ordered Dockery to submit full and complete responses to the
discovery requests within eleven days. On May 10, defendants moved for sanctions
against Dockery for failing to comply with the order because she had not answered
all of the interrogatories or responded to any of the production requests. In a written
opposition, Dockery asserted that she had “done everything in [her] power” to comply
with the requests and had provided “answers to the best of [her] knowledge.” Brief
of Appellant at app. 88-89. Without holding a hearing, the District Court dismissed
the case with prejudice.

       Sanctions imposed under Federal Rule of Civil Procedure 37 are reviewed for
abuse of discretion, with the sanction of dismissal reviewed more closely. See Martin
v. DaimlerChrysler Corp., 251 F.3d 691, 694 (8th Cir. 2001). Rule 37 allows the
Court to consider numerous sanctions for failing to comply with an order compelling
discovery. See Fed. R. Civ. P. 37(b)(2)(A)-(C) (possible sanctions include ordering
that matters regarding which order was made shall be taken as established for
purposes of action in accordance with claim of party obtaining order, refusing to
allow disobedient party to support or oppose designated claims or defenses,
prohibiting disobedient party from introducing designated matters into evidence,
striking out pleadings or parts thereof, staying further proceedings until order
compelling discovery is obeyed, dismissing action, or entering default judgment
against disobedient party). In light of Dockery’s pro se status and her assertion that
she was complying with the order to the best of her abilities, we conclude that the
dismissal was an abuse of discretion. See Keefer v. Provident Life & Accident Ins.
Co., 238 F.3d 937, 940-41 (8th Cir. 2001) (dismissal as sanction requires, inter alia,
finding of willful violation of order compelling discovery); Givens v. A.H. Robins
Co., 751 F.2d 261, 263 (8th Cir. 1984) (dismissal with prejudice is extreme sanction
and should be used only in cases of willful disobedience of court order or continued
or persistent failure to prosecute a complaint). On remand, if the District Court takes

                                          -2-
up the question whether to impose a sanction other than dismissal, the Court is
directed to consider whether the interrogatories and document discovery requests
served less than two months following the filing of the complaint, and presumably
prior to the establishment of a pretrial deadline for the disclosure of expert witnesses,
were a reasonable way to conduct discovery of a plaintiff proceeding as a pro se
litigant.

      Accordingly, we reverse and remand for further proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-